United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0305
Issued: July 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 29, 2016 appellant, through counsel, filed a timely appeal from a
September 22, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to an April 7, 2014 employment incident.
On appeal counsel asserts that the September 22, 2016 decision is deficient because it
ignored medical reports that established that appellant had right shoulder osteoarthritis and right
shoulder loose bodies.
FACTUAL HISTORY
On July 23, 2014 appellant, then a 63-year-old tax examining technician, filed a traumatic
injury claim (Form CA-1) alleging that he missed two steps and fell while walking down a
stairwell during a tornado drill on April 7, 2014. He did not stop work. In an undated statement,
appellant related that he fell near the bottom of the stairwell onto a concrete landing, hitting his
left knee and left side causing serious pain. He indicated that he was helped up by a co-worker
and they proceeded to the shelter area where he sat until the drill was over, before returning to
his desk. Appellant noted that he then visited an employing establishment nurse who took his
blood pressure, gave him pain medication, and advised him to see a doctor.
B.S., an employing establishment team leader, filed an incident report on April 7, 2014.
She noted that appellant twisted his left knee when he missed the last two steps in a stairwell at
the employing establishment while participating in a shelter-in-place drill.
In an April 14, 2014 statement, D.J., a coworker, noted that appellant fell onto the
concrete landing in front of him on April 7, 2014, landing sharply on his left knee. D.J. related
that he helped appellant up and that they continued down the stairs until they reached the shelter
area where appellant sat down. He advised that he reported the incident to his supervisors. L.H.,
a coworker, noted on April 17, 2014 that she saw appellant fall on April 7, 2014, hitting his left
knee, and that D.J. helped him.
An employing establishment nurse provided a report dated April 7, 2014. The nurse
reported appellant’s history that he fell forward, landing on both hands and both knees, and
complained of bilateral knee pain. Examination demonstrated no abrasions, swelling, or
bruising, and appellant was ambulating with no difficulty. The nurse provided cold packs and
medication and recommended that appellant see a doctor.
Dr. Emmanuel Onuzuruike, a chiropractor, provided treatment notes dated April 11 to
June 12, 2014. He described the April 7, 2014 fall and appellant’s complaints of neck, bilateral
upper extremity, back, hip, and lower extremity pain. Appellant underwent chiropractic
treatment three times weekly during this period.
X-rays completed on April 18, 2014 demonstrated tricompartment osteoarthritis of the
left knee, mild osteoarthritis of the left hip, mild osteoarthritis of bilateral hips on pelvis x-ray,
degenerative intervertebral disc and facet processes at the L3-4, L4-5, and L5-S1 levels of the
lumbar spine, S-shaped scoliotic curvature of the upper/mid thoracic spine with minimal thoracic

2

endplate spondylosis, significant degenerative changes at C1-2, and multilevel facet
osteoarthritis of the cervical spine.
On January 29, 2015 appellant notified OWCP that he needed continued treatment and
would like a formal decision in his case.
By letter dated February 10, 2015, OWCP informed appellant that, as his injury appeared
minor with no lost time from work and because the employing establishment did not controvert
the claim, it had not formally considered the merits of his claim. It informed him that the claim
had been reopened for formal adjudication and advised him of the evidence needed in support.
Appellant thereafter submitted a February 27, 2015 plane x-ray of the right shoulder that
demonstrated moderate-to-severe acromioclavicular joint osteoarthritis and a probable loose
body in the posterior joint space. In a March 9, 2015 report, Dr. Kenny Morohunfola, a Boardcertified internist, noted that he was appellant’s primary care physician who examined him on
February 27 and March 4, 2015. He described a history that appellant fell down steps during a
tornado drill on April 4, 2014 injuring his right shoulder, but did not feel severe pains until two
weeks later. Dr. Morohunfola reported tenderness to palpation of the right shoulder with grossly
limited range of motion and noted his review of the right shoulder x-ray study. He indicated
that, based on his examination, appellant’s diagnoses were right shoulder pains, right shoulder
osteoarthritis, and right shoulder loose body. Dr. Morohunfola opined, “It is quite possible that
the fall at work caused or aggravated [appellant’s] right shoulder pains,” and requested that
treatment be authorized.
By decision dated March 25, 2015, OWCP found that the April 7, 2014 incident occurred
as alleged, but denied the claim, finding the evidence of record insufficient to establish a medical
condition causally related to the established work incident. OWCP noted that the reports from
Dr. Onuzuruike, a chiropractor, were not probative as he did not diagnose a subluxation by x-ray.
OWCP further found Dr. Morohunfola’s opinion speculative and insufficient to establish causal
relationship.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review. At the hearing, held on November 18, 2015, he testified that when he fell on
April 7, 2014, his whole body hurt and that he had injured his left knee and right shoulder.
Appellant described treatment by Dr. Onuzuruike. He also noted other treating physicians, but
did not provide reports from them. Counsel argued that Dr. Morohunfola’s opinion was
sufficient to establish causal relationship.
By decision dated February 1, 2016, an OWCP hearing representative affirmed the
March 25, 2015 decision.
On July 21, 2016 appellant, through counsel, requested reconsideration and submitted a
May 20, 2016 report in which Dr. Morohunfola advised that “the fall at work caused or
aggravated [appellant’s] right shoulder pains.” He requested authorization for therapy.
In a merit decision dated September 22, 2016, OWCP denied modification of the prior
decisions. It discussed Dr. Morohunfola’s May 2, 2016 report, noting his diagnoses of right
shoulder pain, right shoulder osteoarthritis, and right shoulder loose bodies. OWCP found his
3

report insufficient to establish causal relationship, noting that pain was a symptom not a
diagnosed condition, and that the physician did not provide a rationalized discussion explaining
the nature of his diagnosis and employment factors.
LEGAL PRECEDENT
An employee seeking compensation under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA and that he or
she filed a claim within the applicable time limitation.5 The employee must also establish that he
or she sustained an injury in the performance of duty as alleged and that disability from work, if
any, was causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.9 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
Under section 8101(2) of FECA, the term “physician” includes chiropractors only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation
by the Secretary.11 Implementing regulations indicate that the diagnosis of spinal subluxation
3

Supra note 2.

4

J.P., 59 ECAB 178 (2007).

5

R.C., 59 ECAB 427 (2008).

6

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

T.H., 59 ECAB 388 (2008).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

5 U.S.C. § 8102(2); see D.S., Docket No. 09-860 (issued November 2, 2009).

4

must appear in the chiropractor’s report, and a chiropractor may interpret his or her x-rays to the
same extent as any other physician.12
ANALYSIS
There is no dispute that appellant missed two steps and fell in a stairwell during a tornado
drill at work on April 7, 2014. The Board, however, finds that the medical evidence submitted is
insufficient to establish an injury causally related to the April 7, 2014 employment incident.
Appellant initially claimed that he injured his left knee when he fell on April 7, 2014. At
the hearing, he also claimed a right shoulder injury. The Board finds that there is no probative
medical evidence of record that discusses the cause of any knee condition.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically-sound explanation of how the claimed work
event caused or aggravated the claimed condition.13 No physician did so in this case.
The April 18, 2014 left knee x-ray and February 27, 2015 x-ray of the right shoulder did
not provide a cause of any diagnosed conditions. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.14
As to Dr. Onuzuruike’s reports, as noted, in assessing the probative value of chiropractic
evidence, the initial question is whether the chiropractor is considered a physician under section
8101(2) of FECA. A chiropractor is not considered a physician under FECA unless it is
established that he or she diagnosed a spinal subluxation as demonstrated by x-ray.15 The
evidence in this case does not reflect that Dr. Onuzuruike diagnosed subluxation based on the
results of an x-ray. Dr. Onuzuruike’s reports therefore have no probative value.16
Moreover, the record does not contain rationalized or bridging medical opinion
explaining how the right shoulder injury was caused by the April 7, 2014 employment incident.17
While appellant testified at the hearing that he was treated by other physicians, the record
contains no reports from other physicians.
In a March 9, 2015 report, Dr. Morohunfola noted that he first examined appellant on
February 27, 2015. He described a history that appellant fell down some steps during a tornado
drill on April 4, 2014, injuring his right shoulder. Dr. Morohunfola described right shoulder
12

20 C.F.R. § 10.311(b), (c).

13

D.D., Docket No. 13-1517 (issued April 14, 2014).

14

Willie M. Miller, 53 ECAB 697 (2002).

15

Supra note 12.

16

See J.G., Docket No. 15-1468 (issued October 7, 2015).

17

See generally Mary A. Ceglia, 55 ECAB 626 (2004).

5

examination findings of tenderness to palpation and grossly limited range of motion, and noted
his review of the right shoulder x-ray study. He, however, merely diagnosed right shoulder pain
and couched his opinion regarding causal relationship in speculative terms, indicating that it was
quite possible that the fall at work caused or aggravated his right shoulder condition. While he
advised on May 20, 2016 that the fall at work caused or aggravated appellant’s right shoulder
pains, Dr. Morohunfola offered no explanation as to why he changed his opinion or provided any
explanation of how the fall on April 7, 2014 caused appellant’s diagnosis of right shoulder pains
10 months later on February 27, 2015.
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and such relationship must be supported with
affirmative evidence, explained by medical rationale and be based upon a complete and accurate
medical and factual background of the claimant.18 Dr. Morohunfola’s opinion is of insufficient
rationale to establish a right shoulder injury causally related to the April 7, 2014 fall at work.19
As to the assertions on appeal that the September 22, 2016 decision is deficient because it
ignored medical reports that established appellant’s right shoulder condition, the Board notes that
in both that decision and the decision of OWCP’s hearing representative dated February 1, 2016
specifically discussed Dr. Morohunfola’s opinion and the x-ray findings.
It is appellant’s burden of proof to establish a diagnosed condition causally related to the
accepted April 7, 2014 work incident. As none of the medical evidence of record provides the
necessary rationale explaining how and why the accepted April 7, 2014 work incident resulted in
a diagnosed right shoulder condition, it is insufficient to establish an injury caused by this
incident. Thus, the Board finds that appellant has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to an April 7, 2014 employment incident.

18

Patricia J. Glenn, 53 ECAB 159 (2001).

19

Dennis M. Mascarenas, supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

